       Case 3:16-cv-06450-MMC Document 108 Filed 05/30/19 Page 1 of 6



     DEREK SMITH LAW GROUP, PLLC
 1   Ishan Dave (phv to be submitted)
     ishan@dereksmithlaw.com
 2   Abraham Z. Melamed (phv to be submitted)
     abe@dereksmithlaw.com
 3   1 Penn Plaza, Suite 4905
     New York, New York 10119
 4   Telephone:     (212) 587-0760
     Facsimile:     (212) 587-4169
 5   Attorneys for Interested Party David Lapa
 6   THE LAW OFFICE OF JACK FITZGERALD, PC
     Jack Fitzgerald (SBN 257370)
 7   jack@jackfitzgeraldlaw.com
     3636 Fourth Avenue, Suite 202
 8   San Diego, California 92103
     Telephone: (619) 692-3840
 9   Facsimile:     (619) 362-9555
     Local Counsel for Interested Party David Lapa
10
11
                                   UNITED STATES DISTRICT COURT
12
                                  NORTHERN DISTRICT OF CALIFORNIA
13
                                                    Case No.: 3:16-cv-06450-MMC
14   BAERBEL MCKINNEY-DROBNIS,
     JOSEPH B. PICCOLA, and CAMILLE
15   BERLESE, individually and on behalf of all
     others similarly situated,
16
                    Plaintiffs,
17
            vs.
18
     MASSAGE ENVY FRANCHISING, LLC,
19   a Delaware Limited Liability Company,

20                  Defendant.

21   DAVID LAPA on behalf of himself, all
                                                    Case No.: 19-cv-02694 (JCS)

22   others similarly situated, and the general     ADMINISTRATIVE MOTION
     public,
23
            Plaintiff,
24
                            v.
25
26   MASSAGE ENVY FRANCHISING, LLC, a
     Delaware Limited Liability Company
27
            Defendant.
28

                                              ADMINISTRATIVE MOTION
       Case 3:16-cv-06450-MMC Document 108 Filed 05/30/19 Page 2 of 6



 1          Interested Party DAVID LAPA (hereinafter referred to as “Interested Party” or

 2   “LAPA”), individually, and on behalf of all other members of the public similarly situated,

 3   requests that the proposed settlement be rejected, and requests leave to make an appearance

 4   and fully review the proposed settlement and submit briefing relating to any objections to the

 5   preliminary approval of the proposed class settlement.

 6                                           BACKGROUND

 7                   On August 15, 2018, LAPA filed a class action lawsuit (hereinafter referred to

 8   as the “New York action”) against Defendant Massage Envy Franchising, LLC (hereinafter

 9   referred to as “Defendant” or “Massage Envy”) in the Southern District of New York, on

10   behalf of New York consumers, for violations of New York law. The action is styled

11   David Lapa v. Massage Envy., 3:19-cv-02694.

12                   On April 19, 2019, Defendant notified LAPA that Plaintiffs in this action had

13   moved for preliminary approval of a nationwide class action settlement with Defendant.

14                   On May 14, 2019, the New York action was transferred to the Northern District

15   of California. This transfer is still pending.

16                   On May 29, 2019, LAPA consented to Defendants’ request to stipulate to relate

17   the New York action with this action.

18                   Counsel for Interested Party LAPA in the New York action is currently in the

19   process of seeking admission before this court and/or formalizing an agreement with local co-

20   counsel and moving for pro hac vice admission, both in order to prosecute the New York

21   Action which has been transferred, as well as to object to the proposed settlement in the

22   present case.

23                                        LEGAL STANDARD

24                   Under Rule 23(e)(2) of the Federal Rules of Civil Procedure, a proposal to

25   settle a class action that binds class members requires the court to find that the settlement “is

26   fair, reasonable and adequate.” The Court has an independent duty to protect the interests of

27   absent class members. Silber v. Mabon, 957 F.2d 697, 701 (9th Cir. 1992); Grant v.

28   Bethlehem Steel Corp., 823 F.2d 20, 23 (2d Cir. 1987) (district court has an obligation to

                                                  Page 1
                                          ADMINISTRATIVE MOTION
       Case 3:16-cv-06450-MMC Document 108 Filed 05/30/19 Page 3 of 6



 1   protect the interests of the “silent majority”).

 2                  In class action settlements, there is always the danger that the named plaintiffs

 3   and counsel will bargain away the interests of the unnamed class members in order to

 4   maximize their own recovery. In re Dry Pampers Litig., 724 F.3d 713, 715 (6th Cir. 2013);

 5   see also Staton v. Boeing Co., 327 F.3d 938, 960 (9th Cir. 2003) (concern is not necessarily

 6   with overt misconduct of the negotiators or secret cabals, the court must simply assure that the

 7   settlement is fair, reasonable and adequate to all concerned).

 8                  “It is the settlement taken as a whole, rather than the individual component

 9   parts, that must be examined for overall fairness.” Hanlon v. Chrysler Corp., 150 F.3d 1011,

10   1026 (9th Cir. 1998). A court may not “delete, modify or substitute certain provisions” of the

11   settlement; rather, “[t]he settlement must stand or fall in its entirety.” Id.

12                  “[S]ettlement approval that takes place prior to formal class certification

13   requires a higher standard of fairness.” Hanlon, 150 F.3d at 1026. Consequently, a district

14   court “must be particularly vigilant not only for explicit collusion, but also for more subtle

15   signs that class counsel have allowed pursuit of their own self-interests and that of certain

16   class members to infect the negotiations.” In re Bluetooth Headset Prods. Liab. Litig., 654

17   F.3d 935, 947 (9th Cir. 2011).

18                  Other relevant factors to this determination include, among others, “the strength

19   of the plaintiffs' case; the risk, expense, complexity and likely duration of further litigation;

20   the risk of maintaining class-action status throughout the trial; the amount offered at

21   settlement; the extent of discovery completed and the stage of the proceedings; the experience

22   and views of counsel; the presence of a governmental participant; and the reaction of the class

23   members to the proposed settlement.” Hanlon, at 1026; see also Churchill Vill., L.L.C. v. Gen.

24   Elec., 361 F.3d 566, 575 (9th Cir. 2004).

25                  “The relative degree of importance to be attached to any particular factor will

26   depend upon and be dictated by the nature of the claim(s) advanced, the type(s) of relief

27   sought, and the unique facts and circumstances presented by each individual case.” Officers

28   for Justice v. Civil Serv. Comm'n of the City and Cty. of San Francisco, 688 F.2d 615, 625

                                                   Page 2
                                           ADMINISTRATIVE MOTION
       Case 3:16-cv-06450-MMC Document 108 Filed 05/30/19 Page 4 of 6



 1   (9th Cir. 1982).

 2                  Both the courts and Congress generally disfavor coupon settlements. See

 3   Redman v. RadioShack Corp., 768 F.3d 622, 628 (7th Cir. 2014).

 4                  A coupon settlement is one where the relief constitutes “a discount on another

 5   product or service offered by the defendant in the lawsuit.” See Fleury v. Richemont North

 6   America, Inc., No. C–05–4525 EMC, 2008 WL 3287154, at *2 (N.D.Cal. Aug. 6, 2008).

 7                  A court must “consider, among other things, the real monetary value and likely

 8   utilization rate of the coupons provided by the settlement” to determine the fairness of a

 9   coupon settlement. S.Rep. No. 109–14, at 31.

10                  Courts reject coupons whose face value is far less than its actual value. See,

11   e.g., True v. American Honda Co., 749 F.Supp.2d 1052, 1074 (C.D.Cal. 2010).

12                  Coupons are worth less than the same amount of cash and therefore cannot be

13   valued at face value. See Id. Some factors a court weighs to determine the value of the coupon

14   are the amount of the discount, transferability of the coupon, class member usage rate, and the

15   value of the coupon to the defendant. See Id. at 1073–1075; Radosti v. Envision EMI, Inc., 717

16   F.Supp.2d 37, 43 (D.D.C. 2010).

17                                            ARGUMENT

18                  The proposed settlement in this case would settle out claims of a nationwide

19   class, including for individuals covered by the New York action. As such, LAPA and other

20   New York based individuals have a strong interest in this settlement.

21                  The vouchers in the proposed settlement range from $10 to $50 dollars,

22   corresponding in amount to the membership fee increases each class member paid, for each

23   Settlement Class Members who timely submits a valid claim. (Dkt. No. 103, p. 9).

24                  LAPA and many other New York based individuals no longer visit Massage

25   Envy and have cancelled or attempted to cancel their memberships. As such, a Voucher would

26   have little to no value for them.

27                  Moreover, the vouchers being offered are of predominantly lower value than

28   any of Massage Envy’s services. As such, many class members would be forced to purchase

                                                 Page 3
                                         ADMINISTRATIVE MOTION
       Case 3:16-cv-06450-MMC Document 108 Filed 05/30/19 Page 5 of 6



 1   additional services from Massage Envy in order to make use of their vouchers. These

 2   vouchers therefore should be found to constitute a discount on another product or service

 3   offered by the defendant in the lawsuit and should thus be considered coupons.

 4                  The value of the vouchers is only a fraction of the amount LAPA and others

 5   were overcharged, and is not a fair value in light of the unfair billing practices involved.

 6                  Additionally, New York provides for statutory damages of $50 to $500 per

 7   occurrence of fraud. N.Y. Gen. Bus. L. § 349 and § 350. As such, the value of the proposed

 8   settlement does not account for the possibility of significantly higher damages for the New York

 9   class represented in the LAPA action.

10                   Furthermore, given the recent transfer of the New York action to the Northern

11   District of California, there has not been sufficient time for Interested Party LAPA to fully

12   review the proposed settlement and object to this proposed settlement. Additionally, the New

13   York action might properly be consolidated with this present matter, and LAPA thus has a

14   strong interest in objecting to the proposed settlement. As such, Interested Party LAPA

15   respectfully requests that the preliminary approval of the settlement be rejected, or that that

16   Court stay a decision for 30 days and allow Interested Party LAPA an opportunity to properly

17   brief his objections.

18                                           CONCLUSION

19                  For the foregoing reasons, Interested Party David Lapa respectfully requests

20   that the proposed settlement be rejected or that that Court stay a decision on the motion for

21   preliminary approval for 30 days to allow counsel to be admitted or formalize a local counsel

22   relationship and move for admission prov hac vice, and for Interested Party LAPA to have an

23   opportunity to review the terms of the proposed settlement fully and properly brief any

24   objections to the settlement.

25
26
27
28
                                                  Page 4
                                          ADMINISTRATIVE MOTION
       Case 3:16-cv-06450-MMC Document 108 Filed 05/30/19 Page 6 of 6



     Dated: May 30, 2019                 Respectfully submitted,
 1
                                       THE LAW OFFICE OF JACK
 2                                     FITZGERALD, PC
 3
 4                                   By: /s/ Jack Fitzgerald
 5
                                       Jack Fitzgerald (SBN 257370)
 6                                     jack@jackfitzgeraldlaw.com
                                       3636 Fourth Avenue, Suite 202
 7                                     San Diego, California 92103
                                       Telephone: (619) 692-3840
 8                                     Facsimile:     (619) 362-9555
                                       Local Counsel for Interested Party David Lapa
 9
                                       DEREK SMITH LAW GROUP, PLLC
10                                     Ishan Dave (phv to be submitted)
                                       ishan@dereksmithlaw.com
11                                     Abraham Z. Melamed (phv to be submitted)
                                       abe@dereksmithlaw.com
12                                     1 Penn Plaza, Suite 4905
                                       New York, New York 10119
13                                     Telephone:     (212) 587-0760
                                       Facsimile:     (212) 587-4169
14                                     Attorneys for Interested Party David Lapa
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         Page 5
                                 ADMINISTRATIVE MOTION
